Citation Nr: 1303417	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  09-44 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  For the period prior to October 5, 2008, entitlement to an initial compensable rating for residuals of skin cancer of the head, face, and neck.

2.  For the period from October 5, 2008 to December 18, 2011, entitlement to an initial disability rating in excess of 10 percent for residuals of skin cancer of the head, face, and neck.

3.  For the period beginning on December 19, 2011, entitlement to an initial disability rating in excess of 30 percent for residuals of skin cancer of the head, face, and neck.

4.  Entitlement to an initial compensable rating for residuals of skin cancer of other than the head, face, and neck.

5.  Entitlement to a 10 percent disability rating based on multiple noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1941 to March 1949.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Philadelphia, Pennsylvania.  Jurisdiction was subsequently transferred to the RO in Wilmington, Delaware.

By way of background, an October 2001 Board decision denied service connection for skin cancer (noting the appeal was from February 1991 rating decision that denied the Veteran's May 1988 claim).  A December 2003 order of the U.S. Court of Appeals for Veterans Claims (Court) vacated the Board's October 2001 decision and remanded the matter for further review.  A June 2004 Board decision remanded the matter in turn for further development.  A September 2007 rating decision granted service connection for residuals of skin cancer, to include several scars, and assigned noncompensable ratings, effective May 8, 2003 (the date of an NRC report regarding dose estimates, see discussion in the Court's order).  The Veteran appealed the initial noncompensable ratings herein.  

On his November 2009 Form 9 appeal, the Veteran requested a Board hearing, and he was scheduled for a videoconference hearing in September 2011 at the Wilmington, Delaware RO.  The Veteran failed to appear; therefore, his request is considered withdrawn and these matters are ready for further review.

In November 2011, the Board remanded the Veteran's initial rating claims for further development.  Subsequently, an October 2012 rating decision granted a higher 10 percent rating for the residuals of skin cancer of the head, face, and neck, effective October 5, 2008, and a higher 30 percent rating effective December 19, 2011.  As these grants by the RO do not constitute grants of the full benefit sought on appeal, these matters remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The October 2012 rating decision characterized the Veteran's service-connected residuals of skin cancer as three separate disabilities involving 1) the head, face, and neck, 2) the left shoulder and mid-back, and 3) head to toe.  In order to avoid impermissible pyramiding of ratings, however, and to more appropriately rate the Veteran's disabilities, the Board has recharacterized the issues on appeal as residuals of skin cancer of the head, face, and neck, and other than the head, face, and neck.

With regard to the Veteran's claims for higher initial ratings for his service-connected skin cancer residuals of the head, face, and neck, having taken into consideration the lengthy procedural history of this particular case as well as the fact that the claims have been advanced on the docket, the Board has granted a 10 percent rating herein for the period prior to October 5, 2008 based on medical evidence already of record (which 10 percent rating is already assigned from October 5, 2008 to December 18, 2011, with 30 percent thereafter).  Because, however, a remand is necessary to obtain outstanding VA treatment records relating to all of the periods on appeal, the Board will not at this time foreclose the opportunity for higher ratings for any of the periods on appeal.  Therefore, while a 10 percent rating is being granted herein for the period prior to October 5, 2008, entitlement to a rating in excess of 10 percent disabling is nevertheless being addressed in the remand section below and is being remanded herein for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an initial disability rating in excess of 10 percent disabling for the period prior to December 19, 2011, and 30 percent thereafter for residuals of skin cancer of the head, face, and neck, and entitlement to an initial compensable rating for residuals of skin cancer of other than the head, face, and neck, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to October 5, 2008, the Veteran's residuals of skin cancer of the head, face, and neck are at least manifested by a left postauricular scar measuring 3/4 inch wide by one inch in length.

2.  The Veteran's service-connected residuals of skin cancer of the head, face, and neck are assigned a 10 percent disability rating, effective May 8, 2003, and a higher 30 percent rating effective December 19, 2011; his service-connected residuals of skin cancer other than the head, face, and neck are assigned a noncompensable rating, effective May 5, 2003; at no time during the period on appeal did the Veteran have two or more service-connected disabilities assigned noncompensable ratings.


CONCLUSIONS OF LAW

1.  For the period prior to October 5, 2008, the criteria for an initial disability rating of 10 percent disabling residuals of skin cancer of the head, face, and neck have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118 (Diagnostic Code 7800) (2007).

2.  Entitlement to a 10 percent rating for multiple noncompensable disabilities is not warranted.  38 C.F.R. § 3.324 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claims for higher initial ratings for his service-connected residuals of skin cancer of the head, face, and neck for the period prior to October 5, 2008, the Board acknowledges that this matter is addressed in the decision herein and a higher 10 percent rating has been granted.  Nevertheless, in light of certain outstanding VA treatment records, all periods on appeal have been remanded for further development.  As such, a VCAA discussion relating to these claims is not necessary at this time.  

With regard to the Veteran's claim for a 10 percent disability rating for multiple noncompensable ratings under 38 C.F.R. § 3.324, this claim has been denied as moot as a matter of law.  Therefore, because the law and not the evidence is dispositive in this matter, VCAA notice is not required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

II. Analysis

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2012).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2012).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b) (West 2002).  

Where, as in the instant case, an appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Rating Claims

The Veteran's residuals of skin cancer of the head, neck, and face are currently assigned a noncompensable initial rating under Diagnostic Code 7800 for the period prior to October 5, 2008 (and a 10 percent initial rating from October 5, 2008 to December 18, 2011, and 30 percent thereafter, which periods are addressed solely in the remand section below).  See 38 C.F.R. § 4.118 (2007).  The Veteran seeks a higher initial rating.  

The Board notes that the criteria for rating certain skin disabilities, including scars, were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  The amendments are only effective, however, for claims filed on or after October 23, 2008.  The revised criteria, therefore, are not applicable to the appeal before the Board.

Effective prior to October 23, 2008, Diagnostic Code 7800, disfigurement of the head, face, or neck, provided a 10 percent rating for one characteristic of disfigurement.  A 30 percent rating is provided for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes, including eyelids, ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is provided for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes, including eyelids, ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent rating is provided for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes, including eyelids, ears (auricles), cheeks, lips) or; with six or more characteristics of disfigurement.

Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement are as follows:

- Scar 5 or more inches (13 or more cm.) in length;
- Scar at least one-quarter inch (0.6 cm.) wide at widest part;
- Surface contour of scar elevated or depressed on palpation; 
- Scar adherent to underlying tissue; 
- Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); 
- Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); 
- Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and
- Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

See 38 C.F.R. § 4.118 (2007).

Note (3) provides that unretouched color photographs should be taken into consideration when evaluating under these criteria.  See 38 C.F.R. § 4.118 (2007).

The Veteran was provided with a VA examination in April 2007.  The April 2007 VA examination report reflects the Veteran's history of radiation exposure in service and his post-service history of multiple treatments for skin cancer.  With regard to the Veteran's residuals of skin cancer of the head, face, and neck, the VA examiner noted objective findings of a left post-auricular area scar measuring 3/4 of an inch wide by one inch in length.  It was noted as not elevated or depressed, not adherent to underlying tissue, the scar was noted as hypopigmented, not involving underlying tissue loss, not indurated or inflexible, no underlying soft tissue damage was noted, no instability, no frequent loss of covering, and no limitation of motion, underlying soft tissue damage, tenderness on palpation, or other pain.

As shown above, at the time of the April 2007 VA examination, the Veteran's residuals of skin cancer of the head, neck, and face were manifested by one of the characteristics of disfigurement, namely, a scar measuring at least 1/4 inch wide at the widest part, which meets the criteria for a 10 percent rating.  While the Board acknowledges that there are no VA treatment records associated with the claims file dated since 1993 except for a few dated from 2006 to 2007 (which is addressed in the remand below), nevertheless, this does not tend to negate the uncontroverted medical evidence in the April 2007 VA examiner's report that the Veteran had a scar of the head, face, or neck that measured at least 1/4 inch wide and therefore met the criteria for a 10 percent rating under Diagnostic Code 7800.  Because a September 1992 private treatment record reflects that the Veteran was diagnosed with left post auricular squamous cell carcinoma at that time, the Board will resolve doubt in favor of the Veteran, despite the lack of treatment records dated prior to 2006, and grant this rating for the entire period from the effective date of service connection, May 5, 2003, to October 4, 2008.

At this time, the Board defers consideration of whether the Veteran may be entitled to an even higher rating than the 10 percent rating granted herein for the period prior to October 5, 2008 (and for later periods addressed in the remand section below) pending the further development addressed in the remand section below.

In summary, the Board finds that for the period prior to October 5, 2008, a 10 percent disability rating for residuals of skin cancer of the head, neck, and face is warranted.  Entitlement to a rating in excess of 10 percent for the entire period on appeal prior to December 18, 2011 (and to a rating in excess of 30 percent thereafter) is addressed in the remand section below.

B.  Multiple Noncompensable Ratings

The Veteran's service-connected residuals of skin cancer of the head, neck, and face are assigned a 10 percent disability rating, effective May 8, 2003; a 30 percent rating is assigned from December 19, 2011.  His service-connected residuals of skin cancer other than the head, neck, and face are assigned a noncompensable rating, effective May 8, 2003.  See 38 C.F.R. § 4.118 (2007).  He is not service-connected for any other disabilities.

The Board notes that the September 2007 rating decision that granted service connection for residuals of skin cancer also addressed, sua sponte, the issue of entitlement to a 10 percent rating under 38 C.F.R. § 3.324 for multiple noncompensable disability ratings that interfere with normal employability.

Because only one of the Veteran's two service-connected disabilities is assigned a noncompensable disability rating, he is not entitled as a matter of law to consideration of a 10 percent rating for multiple noncompensable ratings.  See 38 C.F.R. § 3.324

There, in light of the above, a 10 percent rating for multiple noncompensable ratings under 38 C.F.R. § 3.324 is not warranted.


ORDER

For the period prior to October 5, 2008, an initial disability rating of 10 percent for residuals of skin cancer of the head, face, and neck is granted.

A 10 percent disability rating based on multiple noncompensable service-connected disabilities is denied.

REMAND

The Veteran's service-connected residuals of skin cancer of the head, face, and neck are assigned a 10 percent rating under Diagnostic Code 7800, effective May 8, 2003.  A 30 percent initial rating is assigned from beginning on December 19, 2011.  See 38 C.F.R. § 4.118 (2007 and 2012).  The Veteran seeks higher initial ratings.

The Veteran's service-connected residuals of skin cancer other than the head, face, and neck are assigned a noncompensable rating under Diagnostic Code 7805, effective May 8, 2003.  The Veteran seeks a higher initial rating.

The Veteran was provided with a VA examination most recently in December 2011.  The December 2011 VA examiner provided measurements, in centimeters, of the Veteran's skin cancer residuals, including several scars.  The Board finds, however, that considering the number of residuals of skin cancer noted in the December 2011 VA examination report, another remand is necessary to obtain a VA medical opinion to clarify the percentage of the Veteran's whole body (head to toe), and the percentage of the exposed areas, affected by residuals of skin cancer so that the Board may consider whether assignment of a rating under Diagnostic Code 7806 is appropriate.  See 38 C.F.R. § 4.118 (Diagnostic Code 7806) (2012); see Butts v. Brown, 5 Vet. App. 532 (1993).

In addition, the Board remanded the Veteran's claim in November 2011 so that, among other things, certain VA treatment records could be associated with the claims file.  The Board adds that at the time of the November 2011 remand, the claims file only included VA treatment records dated to 1993, and then from December 2006 to August 2007.  While the Board acknowledges that the Veteran subsequently submitted copies of a few VA treatment records, including July 2009 and February 2010 VA dermatological records, as well as biopsy reports dated in June 2009 and November 2009, there appear to remain several VA treatment records missing from the claims file that may be relevant to his claims.  Specifically, the November 2009 VA biopsy report recently submitted by the Veteran indicates that there is an outstanding VA treatment record of the same date.  Also, in April 2011 and January 2012 letters, the Veteran reported that he was treated at the Philadelphia, Pennsylvania VA medical center (VAMC) in February 2010, and in that regard, the February 2010 VA treatment record he recently submitted from the Penn Grove, New Jersey VAMC notes that he was scheduled for treatment later in February 2010 at the Philadelphia VAMC, but this Philadelphia VAMC record remains missing.  In addition, the December 2011 VA examiner noted in his report that the Veteran recently underwent a December 2011 biopsy on his neck, apparently at a VAMC, which record is also missing.  Finally, in an October 2012 statement, the Veteran reported that he had undergone operative treatment in June 2012, also apparently at the VA medical center.  In light of the above, the Board finds that a remand is necessary so that any outstanding VA treatment records dated from 2003 through 2005, and from August 2007 to present, may be associated with the claims file, including but not limited to a February 2010 treatment record from the Philadelphia, Pennsylvania VAMC relating to skin treatment.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain copies of all of the outstanding VA treatment records relating to the Veteran's residuals of skin cancer rating claims dated from 2003 to 2005, and from August 2007 to present, including but not limited to a February 2010 treatment record from the Philadelphia, Pennsylvania VAMC as well as June 2012 skin treatment records.

Please note that the Veteran has been treated at the VAMCs located in a) Wilmington, Delaware, b) Penn Grove, New Jersey, and c) Philadelphia, Pennsylvania VAMCs.

If any of these records are found to be unavailable, this should be specifically noted in the claims file.

2.  After the above development has been completed, ask the VA examiner who performed the December 2011 VA examination to review the claims file, including a copy of this remand and the photographs taken around the time of the examination that are in an envelope in the claims file, and to please clarify the percentage of the Veteran's whole body (head to toe), and the percentage of the exposed areas, affected by residuals of skin cancer.  

If such an opinion is not possible without re-examining the Veteran, then please afford the Veteran a new VA examination to address the current nature and severity of his residuals of skin cancer, to include multiple scars.

3.  Then, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


